                                                              1   J. RANDALL JONES, ESQ. (#1927)
                                                                  r.jones@kempjones.com
                                                              2   MARK M. JONES, ESQ. (#267)
                                                                  m.jones@kempjones.com
                                                              3   SPENCER H. GUNNERSON, ESQ. (#8810)
                                                                  s.gunnerson@kempjones.com
                                                              4   KEMP, JONES & COULTHARD, LLP
                                                                  3800 Howard Hughes Parkway
                                                              5   Seventeenth Floor
                                                                  Las Vegas, Nevada 89169
                                                              6   Telephone: (702) 385-6000
                                                                  Facsimile: (702) 385-6001
                                                              7   Attorneys for Defendants

                                                              8                                UNITED STATES DISTRICT COURT
KEMP, JONES & COULTHARD, LLP




                                                              9                                      DISTRICT OF NEVADA
                       (702) 385-6000 • Fax (702) 385-6001




                                                             10   EAGLE SPE NV 1, INC., a North Carolina              Case No.: 2:12-cv-00550-MMD-PAL
                          3800 Howard Hughes Parkway




                                                                  corporation,
                            Las Vegas, Nevada 89169




                                                             11
                               kjc@kempjones.com
                                Seventeenth Floor




                                                                                  Plaintiff,
                                                             12
                                                                  v.
                                                             13
                                                                  SOUTHERN HIGHLANDS DEVELOPMENT                         STIPULATION AND ORDER TO
                                                             14   CORPORATION, a Nevada corporation;                      DISMISS WITH PREJUDICE
                                                                  OLYMPIA GROUP, L.L.C., a Nevada limited
                                                             15   liability company; OLYMPIA LAND
                                                                  CORPORATION, a Nevada corporation;
                                                             16   GARRY GOETT, an individual; GUY
                                                                  INZALACO, an individual; GARRY GOETT
                                                             17   as Trustee of the GOETT FAMILY TRUST
                                                                  dated September 4, 1987, as amended and
                                                             18   restated; GUY INZALACO as Trustee of the
                                                                  INZALACO FAMILY TRUST dated
                                                             19   November 7, 1997, as amended; and DOES 1
                                                                  through 10, inclusive,
                                                             20
                                                                                   Defendants.
                                                             21

                                                             22          Pursuant to Fed. R. Civ. Proc. § 41, Plaintiff Eagle SPE NV 1, Inc., and Defendants

                                                             23   Southern Highlands Development Corporation, Olympia Group, L.L.C., Olympia Land

                                                             24   Corporation, Guy Inzalaco, individually and as trustee of the Inzalaco Family Trust dated

                                                             25   November 7, 1997, as amended, and Garry Goett, individually and as trustee of the Goett

                                                             26   Family Trust dated September 4, 1987, as amended and restated, by and through their respective

                                                             27   counsel of record, hereby stipulate and agree to the following:

                                                             28

                                                                                                                  1
                                                              1          1.     That all claims by all parties relating to or arising from this action are hereby

                                                              2   dismissed with prejudice;

                                                              3          2.     That each party shall bear their own attorneys’ fees, costs, and expenses; and

                                                              4          3.     That any pending dates or deadlines be vacated.

                                                              5   DATED this 28th day of October, 2019.               DATED this 28th day of October, 2019.

                                                              6   KEMP, JONES & COULTHARD, LLP                        HOLLAND & HART LLP
                                                              7

                                                              8    /s/ J. Randall Jones                                 /s/ Steve Peek
                                                                  J. Randall Jones, Esq.                              Steve Peek, Esq.
KEMP, JONES & COULTHARD, LLP




                                                              9   Mark M. Jones, Esq.                                 Jeremy J. Nork, Esq.
                                                                  Spencer H. Gunnerson, Esq.                          Frank Z. LaForge, Esq.
                       (702) 385-6000 • Fax (702) 385-6001




                                                             10   3800 Howard Hughes Parkway, 17th Floor              5441 Kietzke Lane, Second Floor
                          3800 Howard Hughes Parkway
                            Las Vegas, Nevada 89169




                                                                  Las Vegas, Nevada 89169                             Reno, Nevada 89511
                                                             11
                               kjc@kempjones.com




                                                                  Attorneys for Defendants                            Attorneys for Plaintiff
                                Seventeenth Floor




                                                             12

                                                             13

                                                             14

                                                             15                                                IT IS SO ORDERED:
                                                             16

                                                             17                                                ____________________________________
                                                             18                                                UNITED STATES DISTRICT JUDGE

                                                             19
                                                                                                                       October 28, 2019
                                                                                                               DATED: _______________________________
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                                                                  2
